Citation Nr: 1606082	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-00 019A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE


Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD


D. Vazquez Diaz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the Veteran's claim of tinnitus. 


FINDING OF FACT

The Veteran's tinnitus is causally related to his in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §§ 5107; 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Both private and VA medical evidence show that the Veteran suffers from tinnitus.  The current disability criterion is met. 

The Veteran's service treatment records do not show complaints of or treatment for tinnitus during his active service.  His January 1992 retirement examination did not show that he suffered or complained from tinnitus.  That said, the Veteran's DD-214 reflects that he served as a pilot, navigator, and other aviation related military occupational specialties for over two decades.  These were military occupational specialties that would undoubtedly have exposed him to noise.  Further, the Veteran himself has stated that he served around jet and turboprop aircraft.  Regarding how tinnitus has affected them, a fellow Veteran stated that they served together flying jet-powered aircraft and working for hours around running airplanes on the parking ramps which took its toll; that early in their careers proper hearing protection was neither stressed nor available; and that the cheap aircraft headsets they were provided at the time offered little hearing protection, while the now-standard foam earplugs were not available.  Given this evidence the Board concludes that the Veteran was exposed to acoustic trauma during his active service.  The in-service incurrence criterion is satisfied. 

The only remaining question is whether the Veteran's current tinnitus is related to his in-service noise exposure.  On this point, there are competing opinions. 

In support of his claim, the Veteran submitted an evaluation from a private treatment provider performed by H.P. on March 2009.  According to that evaluation there was no evidence of post service noise exposure and left ear tinnitus was worse than right ear tinnitus which was consistent with turbine engine noise when seated in the pilot's seat with the left ear adjacent with the closest window.  The examiner concluded that the Veteran's military experience was as likely as not the cause of his tinnitus.

A December 2009 VA examination also noted the Veteran complained of tinnitus being more prominent in his left than his right ear.  The examiner concluded that tinnitus was less likely as not caused by or a result of military service as the Veteran reported tinnitus onset occurred several years ago, but could not provide further specific information.  The examiner added that tinnitus is highly correlated with noise exposure and hearing loss and that the Veteran had documented normal hearing thresholds at the time of discharge from the military.  Due to documented normal hearing thresholds at discharge and due to lack of specific tinnitus onset, the examiner believed that the Veteran's tinnitus was more likely related to hearing loss and less likely as not related to military noise exposure.

At this point, given the opposing views of the private and VA examiner regarding the etiology of the Veteran's tinnitus, the Board concludes that the evidence here is, at the least, in equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board determines that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


